     4:07-cr-03112-RGK-CRZ Doc # 267 Filed: 12/10/20 Page 1 of 1 - Page ID # 592




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                               4:07CR3112

         vs.
                                                                  ORDER
ROBERT JOHN IRONBEAR,

                      Defendant.



IT IS ORDERED:

1)       Defendant’s motion to review detention, (Filing No. 266), is granted.

2)       Defendant shall comply with all terms and conditions of supervised release which
         were imposed at sentencing except as follows:

               The defendant shall be released to reside at Kearney Village
               treatment center and participate in that facility’s substance abuse
               treatment program. The defendant shall fully comply with the
               requirements of defendant’s treatment plan and all rules of the
               Kearney Village facility. If the defendant is discharged from the
               facility for any reason whatsoever, or leaves the premises of the
               facility without authorization, Defendant shall promptly report to the
               supervising officer or to any law enforcement officer. In addition,
               irrespective of whether Defendant self-reports upon discharge or
               leaving the facility, the United States Marshal, and/or any law
               enforcement officer is hereby authorized and ordered to take the
               defendant into custody and detain the defendant pending a prompt
               hearing before the court.

3)       Defense counsel shall communicate with Defendant’s supervising officer and
         with the Marshal to set the date and time of Defendant’s release to be
         transported by Kylianna Roy to the Kearney Village treatment center.

         Dated this 10th day of December, 2020.

                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
